Exhitib 99.1 IMPLANT SCIENCES CORP APPOINTS NEW CHIEF FINANCIAL OFFICER WAKEFIELD, MA.August 1, 2008…Implant Sciences Corporation (AMEX: IMX), a high technology supplier of sophisticated systems and sensors for the homeland security market and related industries, today announced that Glenn D. Bolduc has joined the executive team as Chief Financial Officer.Mr. Bolduc will report to Phillip C. Thomas, President and CEO, and will be responsible for leading all aspects of the Company’s financial management program.Diane J. Ryan, the Company’s former Chief Financial Officer, will remain with the Company as Vice President, Administration. “We are very pleased Glenn Bolduc has joined our team as our Chief Financial Officer,” said Phillip Thomas.“He brings a proven track record as a CFO with strong expertise in financial management, investor relations, and government compliance efforts.Glenn’s experience in helping to grow technology-based companies is expected to be an important asset to the Company as we continue our reinvention and turnaround program.We look forward to his contributions as we continue to grow and reshape the Company.” Glenn Bolduc, Implant Sciences’ new CFO, indicated, “After considerable exposure to the Company, it is clear that Implant Sciences has made significant progress in the past year to reposition itself to improve its overall cash position and strengthen the management team, while focusing on opportunities in the Safety, Security and Defense market.I’m very impressed with where the Company stands after all the changes made during this time and it is readily apparent to me that the Company is poised for new growth and profitability.As such, I am excited to join the Implant Sciences team and look forward to using my skills and experience to improve the Company’s internal financial processes, our recurring reporting efforts, and the Company’s overall financial position with the goal being sustained profitability and continuing compliance with all our financial reporting requirements.” Mr.
